DETAILED ACTION
	This office action is in response to the amendment filed on December 6, 2021.  In accordance with this amendment, claims 1 and 4 have been amended, while claims 2 and 3 have been canceled.
Claims 1 and 4 remain pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4 are allowed.  Claim 1 is the sole independent claim and has been amended into condition for allowance on December 6, 2021.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Shinagawa US ‘815; Manning US ‘192) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into independent claim 1.  Note in particular these amendments in the context of the specification and drawings, such as Figs. 3, 5, 6, 9-11, etc.  The “adjustment member” 3 and “plug-in” protrusion (212) and opposing groove structure (at 31) is shown throughout the Figs. but more specifically in Figs. 10 and 11.  There is no reasonable suggestion and specific motivation to combine each and every structural element, as arranged in independent claim 1.  For these reasons, the Examiner is unable to present a prima facie case of obviousness for 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see the amendment with remarks (pages 4-7), filed December 6, 2021, with respect to the narrowing amendments to present current independent claim 1, have been fully considered and are persuasive.  Based on the narrowing amendments to claim 1, all prior art rejections mailed on September 7, 2021 have been withdrawn.  Claims 1 and 4 now serve to create a patentable distinction over the closest prior art of record.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        December 8, 2021